Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 and 03/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116 in Figure 1; 200 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method of evaluating a simulation model of a hydrocarbon field (This limitation pertains to a mathematical calculation. Evaluation of a simulation model is considered to be a mathematical calculation, therefore this is considered to be an abstract idea), the method comprising: retrieving, from one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field (This limitation is considered to be mere data gathering.  Retrieving data from a database is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20130035919 and US20140039859); retrieving, from the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field (This limitation is considered to be mere data gathering.  Retrieving data from a database is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20130035919 and US20140039859); merging the simulated reservoir data and the actual reservoir data to generate merged reservoir data (This limitation is considered to be mere data gathering.  Merging two sets of data is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20100206559 and US20100076740); cross-linking the merged reservoir data with the three-dimensional model data (This limitation is considered to be mere data gathering. Cross-linking data together is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. This can be seen in US20100206559 and US20130096703); calculating one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data (This limitation pertains to a mathematical calculation. Calculating metrics from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data (This limitation pertains to a mathematical calculation. Calculating metrics from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three-dimensional model data (This limitation pertains to a mathematical calculation. Calculating history match indicators from data is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); and displaying, in a graphical user interface on an electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators (This limitation is considered to be an insignificant extra-solution activity. Displaying results on a graphical user interface of an electronic display is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. This can be seen in US20100206559 and US20180188403).”
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards calculating metrics which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “retrieving, from one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field”, “retrieving, from the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field”, “merging the simulated reservoir data and the actual reservoir data to generate merged reservoir data”, and “cross-linking the merged reservoir data with the three-dimensional model data” are considered to be an insignificant extra-solution activity of merely data gathering since it is just retrieving data, merging data, and cross-linking data. Merely data gathering does not integrate into the judicial exception into a practical application. The additional limitation “displaying, in a graphical user interface on an electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators” is considered to be an insignificant extra-solution activity. Insignificant extra-solution activity does not integrate into a practical application. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-10 provide additional features/steps which are part of the method as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. Therefore, claims 2-10 are not patent eligible.
Independent claim 11 includes the same limitations as presented in Claim 1, with the difference in analysis being that under Step 1, Claim 11 would qualify as a different statutory category, that is, a machine.  The analysis under Step 2A and Step 2B would be the same for Claim 11 as they are for claim 1. Claims 12-20 are considered as to be similar to claims 2-10 as detailed above.  Therefore, claims 11-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira (US20100206559) in view of Al-Shammari (US20130035919).
In regards to Claim 1, Sequeira teaches “A method of evaluating a simulation model of a hydrocarbon field, the method comprising: one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field (database containing historical field production data – [0069]; database containing simulated production data – [0070]); the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field (adjust 3d earth model and generate simulated production data – [0062]-[0063]); merging the simulated reservoir data and the actual reservoir data to generate merged reservoir data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1); cross-linking the merged reservoir data with the three-dimensional model data (linking the 3d earth model to production database and simulated/forecast production data – [0042]-[0043]); calculating one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data (production data, geological model, simulation model extract to detail properties of geological surfaces, 205 – [0049], Figure 2); calculating one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data (extract properties from geological and simulation model along the well path 204 – [0048], Figure 2); calculating one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three-dimensional model data (using the model to determine if there is an acceptable match, 609, history match from the identification of problem in a well 601, examining the 3d model 603, adjusting horizon interpretation 604, adjust global parameters 606, running simulation model 607 – [0082], Figure 6; As the process uses simulator and production data for the determination of the earth model and simulation model, the calculation of the history match would be of the overall along with the surface (geological surface data –[0049] and sub-surface data (properties along the well path –[0048])); and displaying, in a graphical user interface on an electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”
Sequeira does not teach “retrieving, from the one or more databases.”
Al-Shammari  teaches “retrieving, from the one or more databases (comprehensive retrieval of all required data components, from at least one but typically a plurality of databases – [0019]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sequeira to incorporate the teaching of Al-Shammari to retrieve data from the plurality of databases. As Sequeira teaches the plural databases, the incorporation of Al-Shammari represents an improvement to the analysis of the well model and simulation.

In regards to Claim 2, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a local change metric and the one or more subsurface history match indicators comprises a local change history match indicator (adjust global permeability parameters 606, adjust porosity and permeability 604, history match 609 – [0082], Figure 6).”

In regards to Claim 4, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the one or more surface history match indicators comprises a surface field level history match indicator and a surface well level history match indicator (production data extracted for gridding geological surface – [0049]).”

In regards to Claim 5, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Al-Shammari further teaches “receiving from the graphical user interface, one or more indicator criteria, wherein the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators are calculated based at least in part on the one or more indicator criteria (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 6, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “displaying the one or more surface history match indicators and the one or more subsurface history match indicators in a plurality of graphs, wherein each graph is a bar comprising a plurality of segments and each segment represents a history match classification based on the one or more indicator criteria (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4C).”

In regards to Claim 7, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “displaying, in the graphical user interface, a map of well locations of a plurality of wells represented by the individual segment (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4A, 4C).”
Al-Shammari further teaches “ receiving a selection of an individual segment of the plurality of segments of an individual graph of the plurality of graphs (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 9, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a permeability modification metric (adjust global permeability parameters 606, adjust porosity and permeability 604 – [0082], Figure 6), and the method further comprises displaying at least one permeability modification metric graph illustrating changes to permeability values of the at least one selected simulation model (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”

In regards to Claim 11, Sequeira teaches “A system for evaluating a simulation model of a hydrocarbon field comprising: one or more processors (computer system with networked multi-processor system – [0064]); an electronic display (display – [0052]); a non-transitory computer-readable memory storing instructions that, when executed by the one or more processors, cause the one or more processors (computer system with networked processors to perform the analysis and 3d visualization capabilities – [0064]; As the system is a computer system, it includes computer memory that is storing instructions that would perform the process) to: one or more databases, simulated reservoir data and actual reservoir data for the hydrocarbon field (database containing historical field production data – [0069]; database containing simulated production data – [0070]); the one or more databases, three-dimensional model data of at least one selected simulation model of the hydrocarbon field (adjust 3d earth model and generate simulated production data – [0062]-[0063]); merge the simulated reservoir data and the actual reservoir data to generate merged reservoir data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1); cross-link the merged reservoir data with the three-dimensional model data (linking the 3d earth model to production database and simulated/forecast production data – [0042]-[0043]); calculate one or more surface metrics from at least one of the merged reservoir data and the three-dimensional model data (production data, geological model, simulation model extract to detail properties of geological surfaces, 205 – [0049], Figure 2); calculate one or more subsurface metrics from at least one of the merged reservoir data and the three-dimensional model data (extract properties from geological and simulation model along the well path 204 – [0048], Figure 2); calculate one or more overall history match indicators, one or more surface history match indicators, and one or more subsurface history match indicators from the one or more surface metrics, the one or more subsurface metrics, and the three- dimensional model data (using the model to determine if there is an acceptable match, 609, history match from the identification of problem in a well 601, examining the 3d model 603, adjusting horizon interpretation 604, adjust global parameters 606, running simulation model 607 – [0082], Figure 6; As the process uses simulator and production data for the determination of the earth model and simulation model, the calculation of the history match would be of the overall along with the surface (geological surface data –[0049] and sub-surface data (properties along the well path –[0048])); and display, in a graphical user interface on the electronic display, the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”
Sequeira does not teach “retrieve, from the one or more databases.”
Al-Shammari  teaches “retrieve, from the one or more databases (comprehensive retrieval of all required data components, from at least one but typically a plurality of databases – [0019]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sequeira to incorporate the teaching of Al-Shammari to retrieve data from the plurality of databases. As Sequeira teaches the plural databases, the incorporation of Al-Shammari represents an improvement to the analysis of the well model and simulation.

In regards to Claim 12, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a local change metric and the one or more subsurface history match indicators comprises a local change history match indicator (adjust global permeability parameters 606, adjust porosity and permeability 604, history match 609 – [0082], Figure 6).”

In regards to Claim 14, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the one or more surface history match indicators comprises a surface field level history match indicator and a surface well level history match indicator (production data extracted for gridding geological surface – [0049]).”

In regards to Claim 15, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Al-Shammari further teaches “the instructions further cause the one or more processors to receive, from the graphical user interface, one or more indicator criteria, wherein the one or more overall history match indicators, the one or more surface history match indicators, and the one or more subsurface history match indicators are calculated based at least in part on the one or more indicator criteria (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 16, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the instructions further cause the one or more processors to display the one or more surface metrics and the one or more subsurface metrics in a plurality of graphs, wherein each graph is a bar comprising a plurality of segments and each segment represents a history match classification based on the one or more indicator criteria (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4C).”

In regards to Claim 17, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the instructions further cause the one or more processors to: display, in the graphical user interface, a map of well locations of a plurality of wells represented by the individual segment (display shows 3d charts and 3d viewer, with it being interactive with the 2d charts – [0077], Figure 4A, 4C).”
Al-Shammari further teaches “receive a selection of an individual segment of the plurality of segments of an individual graph of the plurality of graphs (providing a video screen to the user to facilitate user selection of a well to be modeled and performing a comprehensive retrieval of all required data components – [0019]).”

In regards to Claim 19, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the one or more subsurface metrics comprises a permeability modification metric (adjust global permeability parameters 606, adjust porosity and permeability 604 – [0082], Figure 6), and the method further comprises displaying at least one permeability modification metric graph illustrating changes to permeability values of the at least one selected simulation model (display all data – [0052]; animate production data 208 – Figure 2; Production data animation – Figure 3).”

Claims 3, 8, 10, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sequeira in view of Al-Shammari and Halsey (US20180188403).
In regards to Claim 3, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); and -7-Application No. 17/073,772the merging of the simulated reservoir data and the actual reservoir data comprises merging the simulated production data and the actual production data, and merging the simulated well log data and the actual well log data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1).”
Sequeira in view of Al-Shammari does not disclose “the simulated reservoir data comprises simulated production data and simulated well log data.”
Halsey teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include simulated well log data. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 8, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); the method further comprises displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, one or more plots of one or more of the simulated production data, the actual production data, and the actual well log data over time (display production over time – Figure 4B, 4D).”
Sequeira in view of Al-Shammari does not disclose “the simulated reservoir data comprises simulated production data and simulated well log data; displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, the simulated well log data.”
Halsey teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]); displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, the simulated well log data (displaying the simulation results – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include simulated well log data. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 10, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the method further comprises displaying at least one second permeability modification metric graph illustrating changes to permeability values of the second selected simulation model (display all data – [0052]; animate production data 208 – Figure 2).”
Sequeira in view of Al-Shammari does not teach “the at least one selected simulation model comprises a second selected simulation model.”
Halsey teaches “the at least one selected simulation model comprises a second selected simulation model (two or more reservoir models are based on the data set – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include multiple simulation and models. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 13, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); and the merging of the simulated reservoir data and the actual reservoir data comprises merging the simulated production data and the actual production data, and merging the simulated well log data and the actual well log data (data integration 107 of the simulation model 103, simulated production data 105, and actual production data 104 – [0044], Figure 1).”
Sequeira in view of Al-Shammari does not disclose “the simulated reservoir data comprises simulated production data and simulated well log data.”
Halsey teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include simulated well log data. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 18, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the simulated reservoir data comprises simulated production data (database containing simulated production data – [0070]), and the actual reservoir data comprises actual production data and actual well log data (measured data from well logs – [0019]; well log, 2d/3d seismic data, interpretative data used – [0031]); and the instructions further cause the one or more processors to display, in the graphical user interface, for the plurality of wells represented by the individual segment, one or more plots of one or more of the simulated production data, the actual production data, and the actual well log data over time (display production over time – Figure 4B, 4D).”
Sequeira in view of Al-Shammari does not disclose “the simulated reservoir data comprises simulated production data and simulated well log data; displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, the simulated well log data.”
Halsey teaches “the simulated reservoir data comprises simulated production data and simulated well log data (second data set comprises generated seismic data, generated well test data, generated well log data, generated production data, and combinations thereof – [0014]); displaying, in the graphical user interface, for the plurality of wells represented by the individual segment, the simulated well log data (displaying the simulation results – [0065]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include simulated well log data. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

In regards to Claim 20, Sequeira in view of Al-Shammari discloses the claimed invention as detailed above and Sequeira further teaches “the method further comprises displaying at least one second permeability modification metric graph illustrating changes to permeability values of the second selected simulation model (display all data – [0052]; animate production data 208 – Figure 2).”
Sequeira in view of Al-Shammari does not teach “the at least one selected simulation model comprises a second selected simulation model.”
Halsey teaches “the at least one selected simulation model comprises a second selected simulation model (two or more reservoir models are based on the data set – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sequeira in view of Al-Shammari to incorporate the teaching of Halsey to include multiple simulation and models. Doing so would improve the accuracy of the simulation of the hydrocarbon field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863